                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

FELICIA WILLIS, as Administratrix of
the Estate of Daisy K. Willis, Deceased, et al.                                     PLAINTIFFS

V.                                                                  NO. 4:16-CV-56-DMB-JMV

MERITOR, INC., et al.                                                             DEFENDANTS


                                             ORDER

        On May 14, 2019, Meritor, Inc., Rockwell Automation, Inc., and The Boeing Company

(collectively, “Meritor Defendants”) filed a joint motion to dismiss with prejudice the claims of

Emma J. Scott a/k/a Emma McKinney, Jesse Little, Annette Marie Barnes Hightower, Bobbie M.

Mister and Earl Reed. Doc. #546. On August 5, 2019, Textron, Inc., filed a joint motion to dismiss

with prejudice the claims of Terry L. Murry, Mary M. Ingram, Viola P. Sykes, Scott, Little,

Hightower, Mister, Reed, and Rubye Booker. Doc. #559. On November 5, 2019, Textron filed a

joint motion to dismiss with prejudice the claims of Felicia Willis, as administratrix of the Estate

of Daisy K. Willis, deceased. Doc. #567.

        It appears all claims at issue in these motions have been dismissed with prejudice by

stipulation.   See Docs. #550, #556, #562, #566.          Accordingly, the motions to dismiss

[546][559][567] are DENIED as moot.

        SO ORDERED, this 26th day of November, 2019.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE
